Title: From Thomas Jefferson to William Gordon, 2 September 1788
From: Jefferson, Thomas
To: Gordon, William


          
            
              Sir
            
            Paris Sep. 2. 1788.
          
          In my letter of July 16. I had the honor to explain to you the reasons why an answer to your favors had been so long delayed. That letter containing details which were not proper to pass thro the post office, it was itself detained till a private conveiance occurred, so that it had not got to your hands when you wrote your favor of Aug. 15. You must have received it however immediately after, and it will have answered the objects of your letter. As soon as you will be so good as to send a copy of your work, as far as  printed, I will do my best to dispose of the right of translating it among the booksellers; tho’, from the circumstances mentioned in my letter, I should not form any sanguine hopes. The sooner you send it the better, as I shall, after a few days, be very little in Paris, for some months to come. The Diligence comes from London to Paris four times a week and will bring it safely. But they are apt to let things lie long in their magazine in London, if not attended to. I received yesterday only the Marquis de la fayette’s picture of Genl. Washington, which had been delivered them a fortnight or three weeks before to be forwarded. I have the honor to be with great respect Sir Your most obedient humble servt,
          
            Th: Jefferson
          
        